United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Capitol Heights, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-116
Issued: June 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 21, 2014 appellant filed a timely appeal from June 13 and October 2, 2014
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on April 5, 2014, as alleged.
FACTUAL HISTORY
On April 6, 2014 appellant, then a 54-year-old mail handler, filed a traumatic injury
claim alleging that on April 5, 2014 at 11:30 p.m., while she was pulling containers off a truck
she felt a pain in her lower back and that, as she walked the containers to the door, the pain got
worse.
1

5 U.S.C. § 8101 et seq.

In support of her claim, appellant submitted a verification of treatment form signed by
Dr. Elizabeth Biru, a Board-certified internist, dated April 6, 2014 at 10:01 a.m., wherein
Dr. Biru noted that appellant received medical treatment on that date and was unable to work
from April 6 to 9, 2014. Dr. Eunice F. Shakir, a Board-certified family practitioner, noted in
reports dated April 8 and 14, 2014 that appellant was evaluated and unable to work through
April 21, 2014. Appellant also submitted a verification of treatment form indicating that she
received physical therapy from Roshin Kuriadom on April 8, 2014.
By letter dated May 14, 2014, OWCP provided appellant 30 days to submit additional
documentation to support her claim. Appellant did not file a timely response to OWCP’s letter.
On June 13, 2014 OWCP denied appellant’s claim as she had not submitted medical
evidence containing a diagnosis in connection with the accepted employment incident.
On June 26, 2014 appellant requested reconsideration. In support of her request, she
submitted a June 24, 2014 report by Dr. Shakir, who listed the dates of examination by
appellant’s physicians on April 6, 8, and 14, 2014 and noted that she had physical therapy on
April 8, 22 and 29, and May 6, 2014. Dr. Shakir noted that when she saw appellant on August 8,
2014, appellant reported that she had begun to unload heavy material from a post truck and that,
near the completion of the job, she experienced right-sided lower back pain and spasm. She
noted that appellant had no prior history of these symptoms. Dr. Shakir indicated that appellant
was in obvious discomfort during her appointment, and held her right side getting on and off the
examination table. She opined that the prolonged lifting of heavy boxes caused appellant’s
lower back strain injury on April 6, 2014. Appellant also submitted physical therapy notes from
Ms. Kuriadom and Irene Perrakis.
In an October 2, 2014 decision, OWCP denied modification of its June 13, 2014 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.3
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

2

in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.4
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.5 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
Appellant alleged that she sustained an injury on April 5, 2014 at 11:30 p.m. while
pulling containers off a truck. OWCP accepted that this incident occurred as alleged. However,
it denied appellant’s claim as it determined that she had failed to establish a medical condition
causally related to the accepted incident. The Board finds that OWCP properly denied her claim.
Appellant received treatment from Dr. Biru, on April 6, 2014, who noted that appellant
was unable to work from April 6 to 9, 2014. However, Dr. Biru did not provide a medical
diagnosis nor did she discuss a cause for appellant’s visit.
Appellant was treated by Dr. Shakir on April 6, 8, and 14, 2014. At that time, Dr. Shakir
noted that appellant appeared to hold her side moving on and off the examination table and she
diagnosed a back strain injury. She noted in her April 8, 2014 report that appellant stated that
two days earlier she was unloading heavy material at work and felt a pain and spasm. Dr. Shakir
advised appellant to follow-up with a physical therapist. In a June 24, 2014 report, she noted that
when she saw appellant she was in obvious discomfort and held her right side getting on and off
the examination table. Dr. Shakir opined at that time that the prolonged lifting of heavy boxes
caused appellant’s lower back strain injury on April 6, 2014. She, however, failed to provide any
medical rationale or results from her medical examination to support her opinion.
The Board notes that physical therapists are not considered physicians as defined under
FECA.7 As such, the Board finds that the notes by Ms. Kuriadom and Ms. Perrakis are of
limited probative value.8

4

Linda S. Jackson, 49 ECAB 486 (1998).

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

6

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

7

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

8

J.V., Docket No. 14-1025 (issued November 24, 2014).

3

Causal relationship must be based on rationalized medical opinion evidence.9 A
physician must accurately describe appellant’s work duties and medically explain the process by
which these duties would have caused or aggravated his condition.10 As appellant failed to
submit a rationalized medical opinion finding her injuries causally related to the accepted
April 5, 2014 employment incident, she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury in
the performance of duty on April 5, 2014.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 2 and June 13, 2014 are affirmed.
Issued: June 2, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

M.E., Docket No. 14-1064 (issued September 29, 2014).

10

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also G.G., Docket No
15-234 (issued April 9, 2015).

4

